Citation Nr: 0733340	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

2.  Entitlement to service connection for a left foot and 
ruptured Achilles tendon disorders.

3.  Entitlement to service connection for left testicle 
epididymitis, claimed as left testicle pain and erectile 
dysfunction.   

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1976, 
and service in the Air National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issues of degenerative disc disease of the lumbar spine, 
and left foot and ruptured Achilles tendon disorders, 
addressed in the REMAND portion of the decision below, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.

FINDING OF FACT

Left testicle epididymitis is not currently shown by medial 
evidence; erectile dysfunction is not shown in service or 
shown to be etiologically related to service.  


CONCLUSION OF LAW

Left testicle epididymitis, claimed as left testicle pain and 
erectile dysfunction was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 101, 1101, 1110, 1131, (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he sustained epididymitis during 
service, and that his erectile dysfunction is related to 
service.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in line of duty. 38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service medical records of the veteran show that he received 
treatment for complaints and findings for a swollen left 
testicle, diagnosed as epididymitis. The remainder of the 
veteran's service medical records, including records from the 
Air National Guard in the early 1980's are absent for any 
findings regarding the left testicle, epididymitis, or 
erectile dysfunction. 

Post-service medical records are limited to a July 1996 
private psychological treatment entry that shows the veteran 
had a male erectile disorder predominantly due to 
psychological factors.     

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999). 

A necessary component of service connection is that there is 
current medical evidence of the claimed disability. Pond, 
supra, and Hickson, supra. Notwithstanding medical evidence 
of epididymitis during service, there is no current medical 
evidence of the disability, and the initial necessary 
requirement of service connection is not met. The veteran has 
also claimed erectile dysfunction is related to service.  
However, erectile dysfunction is not shown during service, 
nor is there any medical evidence that establishes a nexus 
between the post service erectile dysfunction shown in 1996 
and the veteran's periods of military service, including time 
in the Air National Guard.  

The Board is aware of the veteran's assertion in this regard. 
The Board would point out that, as a lay person the veteran 
is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a lay 
person is not competent to make a medical diagnosis or render 
a medical opinion. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  There is no medical evidence in support 
of the veteran's assertions.

Duties to Notify and Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The communications 
from the RO dated in June 2003, and in May 2005  provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the letter of May 2005 specifically informed the 
veteran that h should submit any additional evidence that he 
had in his possession.  A statement of the case issued in May 
2005 provided additional notice regarding assignment of 
ratings and effective dates.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  Review of the evidence does not 
indicate the need for examination.  Also, the Board does not 
have any notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim. Therefore, no further assistance to the 
veteran with the development of evidence is required.  


ORDER

Service connection for left testicle epididymitis, claimed as 
left testicle pain and erectile dysfunction is denied.  


REMAND

The veteran's service medical records show treatment for low 
back and left foot ankle symptoms.  Post-service medical 
records also show treatment for low back and left foot 
pathology.  VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The law also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In light of the 
medical evidence shown, and the VA duty to assist, further 
clinical information is necessary.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for VA examination 
of the low back and left foot and ankle in 
order to determine the nature and etiology 
of each disorder present.   The claims 
file must be made available to the 
examiner(s), and the examination report(s) 
must reflect that the claims file was 
reviewed.  All tests indicated should be 
conducted.  If a low back and left foot 
and ankle disorder is diagnosed, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically related 
to a disorder, injury or incident noted in 
service.  The complete rationale for all 
opinions expressed by the examiner should 
be provided.  
2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
degenerative disc disease of the lumbar 
spine, and service connection for left 
foot and ruptured Achilles tendon 
disorders are warranted.  If the benefits 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


